Clark, J.
Exceptions before sentence, after conviction of larceny of parts of a sawmill, present one meritorious question: that the verdict is against the great weight of the evidence. But we may not consider it, for the reason that it was not submitted first to the trial judge by motion for a new trial. It has been held many times that this question cannot be raised first in this court. The defense, abundantly supported by evidence, is that the parts were taken without wrongful intent, under a claim of right, and upon advice of counsel. Whether a new trial still may be had is a matter which may be addressed to the discretion of the trial judge.
Exceptions overruled and cause remanded.
Bird, C. J., and Sharpe, Snow, Steere, Fellows, Wiest, and McDonald, JJ., concurred.